DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 11-12 are objected to because of the following informalities:  Claims 11-12 depend on cancelled claim 1, and appear to be duplicates of claims 13-14.  Consequently, claims 11-12 will be treated as cancelled claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prokopowicz (U.S. Pub. 2006/0069171) in view of Yang (U.S. Pub. 2019/0067089).
Regarding claim 7, Prokopowicz [Figs.2A-E] discloses a semiconductor device manufacturing method of forming a trench and a via in a porous low dielectric constant film formed on a substrate as an interlayer insulating film, the method comprising:

forming a trench mask [21,20] on a surface of the porous low dielectric constant film;
forming the trench [25A,25B] by etching the porous low dielectric constant film using the trench mask;
after the forming a trench, removing the polymer from the pores of the porous low dielectric constant film by heating the substrate to depolymerize the polymer [Fig.2E] [Paras.60,72,73].
Prokopowicz discloses forming an exemplary interconnect structure [35] within an trench opening [25A,25B], but fails to explicitly disclose the specific steps of forming a trench and via interconnect structure.  However, single or dual damascene conductive structures are well-known and obvious in semiconductor manufacturing.  Yang [Figs.3A-F] discloses a trench-first dual damascene process comprising  
forming a trench mask [190] on a surface of the dielectric film [150];
forming the trench [175] by etching the dielectric film using the trench mask;
subsequently, forming a via mask [200] in the trench;
subsequently, forming the via [155] by etching a bottom of the trench using the via mask;
subsequently, removing the via mask [Figs.2E-F].
It would have been obvious to provide the specific steps of forming a trench and via interconnect structure as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 10 and 14, Prokopowicz [Figs.2A-E] discloses a method 


wherein the depolymerizing the polymer is performed by heating the substrate at a temperature of 300 degrees C to 400 degrees C [Paras.60,65,78].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prokopowicz (U.S. Pub. 2006/0069171) in view of Yang (U.S. Pub. 2019/0067089), as applied above, and further in view of Ko (U.S. Pub. 2015/0091172).
Regarding claim 9, Prokopowicz fails to explicitly disclose wherein the embedding a polymer is performed after the forming a trench mask.  However, Ko [Figs.8-10] discloses a method wherein the embedding a polymer [1000] is performed after the forming a trench mask [602].  It would have been obvious to provide wherein the embedding a polymer is performed after the forming a trench mask as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prokopowicz (U.S. Pub. 2006/0069171) in view of Yang (U.S. Pub. 2019/0067089), as applied above, and further in view of Takahashi (JP Pub. 07-209864) (English Translation).
Regarding claim 13, Prokopowicz discloses embedding the polymer into the porous low dielectric constant film, but fails to explicitly disclose the claimed polymer copolymerization process.  However, Takahashi [Paras.24-25] discloses a method wherein the polymer copolymerization process includes diffusing a vapor of an isocyanate and a vapor of an amine, and reacting the isocyanate and the amine with each other by copolymerization.  It would have KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
wherein the via mask is a polymer having a urea bond.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/BAC H AU/Primary Examiner, Art Unit 2822